Title: To Thomas Jefferson from William Short, 22 May 1784
From: Short, William
To: Jefferson, Thomas



[Dear] Sir
[Rich]d May 22d. 1784

I have been so much occupied for some Time in getting ready for the Voyage that I have only Time to inclose you a Letter f[rom] Mr. Madison which will give you all the important Information of this Place.
No Mail arrived here from the Northward last Thursday—So that I am still undetermined whether you will sail on the 25th. as at first supposed. I have seen from the Beginning it would be  impossible to overtake you as soon as that. If however I [should find] that you are delayed long enough I will endeavour immediately to overtake you. If not I shall pursue by the Way of Norfolk.
I have to beg Sir you will write me fully and direct to Richmond, shewing me when you sail, from what Place &c., as enquired by my Letter by the last Post, what will be the best Port for me to sail from, where I shall overtake you in Europe if we do not go together &c.
I am with the greatest Sincerity & Regard Yours &c.

W Short

